IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK? S

 

 

 

Cathy Merola

 

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

~against-

See Attached *~Z

 

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names. Do not include
addresses here.)

 

 

Complaint for Violation of Civil

 

Rights
NAY S| : Lh. l
ook we d

 

(to be filled in by the Clerk’s Office)

Jury Trial:

MX Yes C] No

(check one)
SEYBERT, J.
LOCKE, M.J.

RECEIVED
JAN 28 2020
EDNY PRO SE OFFICE

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting
from public access to electronic court files. Under this rule, papers filed with the court should
not contain: an individual’s full social security number or full birth date; the full name of a
person known to be a minor; or a complete financial account number, A filing may include
only: the last four digits of a social security number; the year of an individual’s birth; a
minor’s initials; and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other

materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an

application to proceed in forma pauperis.

 

 

 
i) aol ent "7
» eer da als

DR. SHARON LOWE, DR. M. SHAROHA, MICHAEL ESANG MBBCh
DR, . JACOB SPERBER, A. DALEO LPN, NASSAU HEALTH CARE CORPORATION
DBA NASSAU UNIVERSITY MEDICAL CENTER, aka NUHEALTH,

COMMSSIONER OF THE DEPARTMENT OF MENTAL HEALTH

OF COUNTY OF NASSAU, DIRECTOR OF COMMUNITY SERVICES
OF NASSAU COUNTY, NASSAU COUNTY DEPARTMENTOF MENTAL HEALTH,

PARAMEDIC REARDON, POLICE OFFICER RUSSELL, JOHN DOE ee
POLICE OFFICER, JOHN DOE LIEUTENANT POLICE OFFICER,

NASSAU COUNTY POLICE DEPARTMENT, NASSAU COUNTY,

JOHN AND JANE DOE 1-10

BELLMORE TOWING, KEVIN FRISOLONE, BELLMORE TOWING,
AAA, RICH DOE AKA REPRESENTATIVE OF AAA AND A-1 AUTO.

 

 

Pace, |)
I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Cod Y aa eho \ On

Street Address IO ™ Gnrow SS,

City and County WW\o, SSO % RQZUA Par
State and Zip Code Neeuy A) \' oO & LA LW? God
Telephone Number S/o~ 19 y- \3e3
E-mail Address NI f A

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title Gf
known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if
needed.

Defendant No. |

Name De. Sharon Lowe,

Job or Title Tordivectealls and In Oeiah Zan a

im

 

 

 

 

 

(if known)

Street Address este Ese oN & a art vo Tek 4qy Noor
City and County Gast Meadow, Ni uSSaU Coun Y
State and Zip Code N wu) Yo Ne { LS oY

Telephone Number ¢ S/@ ) JS 7xX~ O/ as

E-mail Address

(if known)

 
Defendant No. 2

Name De. M, Sha cob a

Job or Title TLDnrdivex My G nel an O ffxis / (4 acy Ly
Gf known)

Street Address CS Ame OWS De iL \ ( wat we
City and County |
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

Defendant No. 3

Name Michael sana

Job or Title Ly v) A ivi duel Gq nc Uf. wil Ly pA Oo 4Y
(if known)

Street Address Ss Ame aS Sely INCH, 4 47
City and County

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

Defendant No. 4

Name Ne, Joao S derloee

. mmm, ‘ \ u '
Job or Title wt nol chee lly 4A viel OL, cal Lo PGC) by
(if known) /

Street Address S AW AS Deb . d i at FZ
City and County

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 
Defendant No.&

Name Da le QO Lp Ny

Job or Title A ally awd OW cially

(if known)

Street Address S ame, AS be in ( b it "7

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address
(if known)

 

 

Defendant No.6 Nlassav Heath Care Co shor a } 10 Y

Name DSA Nassau U aivecsi ty Medical Crater
Job or Title ako NU Health

(if known)
tt
Street Address a AMP AS Nevin art J
City and County
State and Zip Code

 

 

Telephone Number

E-mail Address
(if known)

 

 

Nussou Counhu

 

 

Defendant No. 47
Name CommisSioN ot The dunt
Job or Title ok Metal Ww Wh
(if known) Did vt dually and Th OWicienl tapacily

Street Address Oa Nras of Me ouwy U2 \lussqu Aor pe N ey
City and County One WU es} SX cert

State and Zip Code Mingo \ v4 Nassau Couct \y
Telephone Number N ew \ oO ek. i{4 0 [

E-mail Address C SSG ) 4S 7 [- 5 OS OG

(if known)

 
Defendant No. 3

Name Nusgou (arb Dwottoe of (! omnunity Services

Job or Title —Loclivi diwhy al nel oy I. cially

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(if known)
Street Address C QA Me O < | \) Se mi \ vi ¥ 7]
City and County
State and Zip Code
Telephone Number
E-mail Address
(if known)
Defendant No.4 Nassau Cooly Da ramed IC Reocdon
Name Of frcinlly ond Todi dually
Job or Title oust i AGgsee Ae '
(if known) OMe FE THU Kissy @ mn /
Street Address CQ He Co est Share Rv
City and County M Ho \ ON IN| ASS, V
State and Zip Code Abeuy Yo Mk liso |
Telephone Number ~ —
E-mail Address SS he xs \s/ ’ ni ant "7
(if known) |
Defendant No. JO Delice ALL icyc Russe \ |
Name Paclibidually t OMbicially
Job or Title
(if known)
Street Address "7 Fi \ {wy
City and County SS 0A eRe AS \e h Yin AG at * 7
State and Zip Code |
Telephone Number
E-mail Address
(if known)

 

 
Defendant No.(4

 

 

 

 

 

 

 

Name Bell YC re lo WANK

Job or Title —

(if known)

Street Address ol 7 a © \N) Ver ick ood

City and County Bellmore, Nassau ‘County
State and Zip Code Nlew Yo Re LA WY LO

Telephone Number ( S16 ) ) 81-0200

E-mail Address .

(if known)

Defendant No. 7 Q

Name A ~24 Awe

Job or Title
(if known)

Street Address Same GS Se hndant ¥ [|
City and County !

State and Zip Code

Telephone Number

E-mail Address
(if known)

 

 

 

 

 

Defendant No. 44

 

 

 

 

 

 

 

Name Kevin Frisolone.

Job or Title Owner and/or adermbor of
(if known) Bellmore jowme andYer Ant ANO
Street Address Su ne Ww Dod widvel \y pacity, aK

City and County a ;

State and Zip Code QS QAM & AS Se te x co. nt
Telephone Number

E-mail Address

(if known)

 
Defendant No. 14 tuto mnob i le C ld ok Amet ico.
Name iio. AAA ake Teivle. A"

Job or Title

Gf known) _

Street Address (YO \~ Panis clin Aare.

City and County aa len Cotuy Nassau County

State and Zip Code Abew Vo ole” \ (LS 30
Telephone Number

E-mail Address
Gf known)

Defendant No. } 5 rR \ ch Do,

Name Ludi clual aye offic in /
Job or Title Represt atokive of AAA

(if known)

 

 

 

Street Address Nf . ol .
City and County DTamr as oeds n dot / Y
State and Zip Code

Telephone Number

E-mail Address
(if known)

 

 

 

 

 

Defendant No. 46 > ID “Sane and dehn Does

 

 

 

 

 

 

 

Name

Job or Title Employ vd by Alussay Cov wt A,

(if known) olice Dx pork Ww ent as EMTs
Street Address Peesa 3 Drs pach 9c andl oN NY lice oN; cP
City and County

State and Zip Code Qa rm® @s oly ndant

Telephone Number “Ss 7 ~/ O

E-mail Address

(if known)
Defendant No 1 -AS “Jane and Sohn oes

 

 

 

 

 

 

 

 

Name

foborTite . Eiaployees {Nassau Univer by
(if known) [\Wclical Crnher medio ane
Street Address Setur tu re Sone \

City and County '

State and Zip Code S Ame AS a [ % nt G nts
Telephone Number # is /~- Oo |

E-mail Address

(if known)

Defendant No. 3 a
Name

Job or Title ZO
(if known) wa
Street Address

City and County Zo

 

 

 

 

State and Zip Code ZO
Telephone Number LZ
E-mail Address 4

(if known) a“

DefendantNe. 4 x
Name

Job or Title | ZO
(if known) wa
Street Address

City and County 4

 

 

 

 

State and Zip Code LO
Telephone Number LZ
E-mail Address Lo

(if known) Yo

 
Hos

Il.

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any
rights, privileges, or immunities secured by the Constitution and [federal laws].” Under
Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971), you may sue federal officials for the violation of certain constitutional rights.

A.

D6 State or local officials (a § 1983 claim) and

Are you bringing suit against (check all that apply):

indanriduals

O Federal officials (a Bivens claim) act WW WW CONE ect

With SCs cra\s
Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If
you are suing under section 1983, what federal constitutional or statutory right(s)
do you claim is/are being violated by state or local officials?

Constitoli one Rick ot | Wbertuy and due

DNgcess « roht Wot to be false sely ae CuSwel_,
\ascau Kod y O nel Ay De ied / alk \a lh erty (Ww out
Sue PHICESS , U

Plaintiffs suing under Bivens may only recover for the violation of certain

constitutional rights. If you are suing under Bivens, what constitutional right(s)

do you claim is/are being violated by federal officials?

 

 

 

Section 1983 allows defendants to be found liable only when they have acted

“under color of any statute, ordinance, regulation, custom, or usage, of any State

or Territory or the District of Columbia.” 42 U.S.C. § 1983. If you are suing

under section 1983, explain how each defendant acted under color of state or local

law. If you are suing under Bivens, explain how each defendant acted under color

of federal law. Attach additional pages if needed. he fe Led
v

pal Prspyees \ia! lated Gale Mental Youll how and nish be weet

DyVive, —> RBMiol laled pny pick rate be ussav Hed, abused, re ye

 

Poivate, Nneiusduels a cles. in Concent W
Molive ~ko Commit me atlhot any bass aad
\ve wet Cull (Low stole Voy Praca

g

 

 
Il.

Statement of Claim (See A {{ ach men el

State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of
all relevant events. You may wish to include further details such as the names of other
persons involved in the events giving rise to your claims. Do not cite any cases or
statutes. If more than one claim is asserted, number each claim and write a short and
plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

 

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

 

 

 

C, What are the facts underlying your claim(s)? (For example: What happened to
you? Who did what? Was anyone else involved? Who else saw what happened?)

 

 

 

 

 

 

 

 

 

 

 

 

 

(0
   

AX schyntert Pol

1. The name and post office address of the Claimant and Claimant’s attorney:

Pro se CLAIMANT

CATHY MEROLA

40 Monroe Street

Massapequa Park, New York 11762

2. The nature of the claims:

Claimant brings claims against the above-listed respondents due to their actions which
resulted in claimant being unlawfully detained and seized and transported to Nassau county
medical center where she was involuntarily committed which constituted a false imprisonment
until discharge. Claimant further brings claims of malpractice, slander , libel, abuse of process,
violation of the patient’s right to confidentiality and privacy, malicious prosecution, falsification
of documents and data, intentional infliction of emotional distress, two claims of assault against
the Nassau County Police and two counts of assault against Nassau County Medical Center and
the personnel involved, claims for supervisory liability and respondent superior against Nassau
County and the Nassau County Police Department for the acts of its agents and employees and

against Nassau County Medical Center for supervisory liability and respondent superior for the
acts of its agents.

3. Thetime when, place where, and manner in which the claim arose:

On January 27, 2017, at approximately 11:30 AM, the claimant was at the business
location of Bellmore Towing located at the corner of Bedford Avenue and Merrick Road in
Bellmore. The claimant was waiting outside for the AAA representative, Rich Doe, to return
outside with information about work done on the claimants car, by Bellmore Towing. Earlier,
Kevin Doe, owner of Bellmore towing had been nasty and insulting and made derogatory and
personal remarks which were verbally abusive so the claimant did not want to go near Kevin or
have him work on her car to fix a bad repair job he had done. Rich, according to AAA, was
supposed to facilitate my getting this information.

While claimant was outside on the telephone, Police Officer #1 snuck up behind the
claimant and made her jump by intentionally startle and scaring her, loudly saying “what’s
going on here”? The he says, “Oh, its you,” when | turned around. Claimant responded by
saying, “is this what you get paid $160,000.00 to do?” Officer #1 said | don’t make 160 K.”
pause “It doesn’t matter anyway. ” Officer #1 then told me to leave. His tone was harsh and |
felt like a criminal and people were watching and | felt embarrassed humiliated. | immediately
got into my car, (in the parking lot perpidicular to Merrick Road, facing southward) but the car
did not shift well into reverse and | did not want to damage it. Bellmore Towing had overfilled
the clutch fluid which was possibly the problem. No one would help push the car back a few
feet to turn the car. | started to move the car backwards, but without warning or reason, o
officer #1 stopped the car by throwing himself on the front of the car. This caused the car to -
stop abrubity and hurt my back. | hollered in pain and swung around and said, “why did you do

[|

&

UEC

    

 

 
 

that?” He said | was going to hit something which was completely untrue. Besides, there were
officers behind me that did not seem concerned. The officer seemed amused with himself and |
-felt like he was making a spectacie of me. police officer #1 would not let me leave to go
someplace across street where it would be warm and quiet for me to call a tow and ordered me
to call from my car. Police began to mock and humiliate and laugh/smirk at the claimant while
| stayed in my car calling AAA for a tow. After refusing to want to make a report about my back,
the police were poking fun at me hollering while | was trying to hear on the phone.
Meanwhile, it was disruptive to try to hear AAA who | had a towing contract with. AAA kept
putting me on hold at one point saying that they had to get a release from Bellmore towing
since it was a AAA shop. So! waited. The police were mocking me saying “AAA isn’t going to
tow you” over and over, in a teasing tone. It was emotionally abusive and was scary as the
police were escalating and | feared for how far they would go. | continued to try to get an
answer from AAA who | had a towing contract with, but was repeatedly put on hold

After | told Police officer #1 that | did not want to stay to make a report about my back
and that I just wanted to go home, he said he was calling someone because | was acting
“irrationally”. It was like being an animal entertaining the spectators in a circus taunted for the
entertainment and the police officers and the people at Bellmore Towing. | was not allowed to
leave , yet was told to move my car and was doing my best to facilitate that happening.

At one point | asked to speak to a sergeant and the officers laughed and mocked saying
what do you want a sergeant for, when you have a lieutenant right here. (officer #3), But the
lieutenant did not try to speak with me. My car door was suddenly opened and the officers
refused to close it and just held it open for no apparent reason and refused to close it. It
became more difficult to hear on my phone. Also, | was scared because it did not make sense
that they had my door open, but were not asking anything of me. When the officers did ask me .
to get out of the car, | stopped waiting for AAA (was on hold and calls kept getting dropped), |

got out and then was ordered into an ambulance and to give the officer my keys which | did.
Officer #2 rode in the ambulance to NUMC.

In the ambulance, during the ride over to Nassau County Medical Center Officer #2
taunted me by saying repeadly “How come nobody wants to talk to you” How come no one
wants to answer your calls? How come?” “Why won’t anyone talk to you” He did this over and

over, The other man in the ambulance, a EMT, sat mute and typed on his computer. | just
wanted to cry but kept silent.

At NCMC, officer #1 and #2° escorted me in and, while sitting in a chair, (officer #2 on
my right, without warning, suddenly picked up my chair with me in it and dropped me. He hurt
my back again. What he did terrified me. Now | had been assaulted twice by the police. | was

forced to walk in pain to the other area of the ED because the NCMC only had a wheelchair
without footrests to provide for me.

| needed to get home for my sick dog who would die without careand medicing and
hydration. This was weighing on me, plus being in the cold and emotionally and physically

[3

 

 
 

abused and taken into custody for no reason and certainly without probable cause was a
nightmare and upsetting . .

In the ED, | was put into a room so small that the two police officers (standing) and the
nurse and myself sitting, barely fit. The nurse put a big bag on my lap and told me to take off
my fleece and shoes and put them into the bag. As | was scared and afraid , | hesitated and the
nurse them shoved me with her full body while the two officers looked on. The police just
stared down at me while this happened. | did not see the police after that.

| told the staff at NCMC ED that | need to make calls to reach someone to go care for my
sick dogs, No one was interested in why | was upset and, based on the rough behavior of the
nurse, | was petrified. | insisted upon being able to use the phone to reach support , legal help
and to find a sitter for my dog. | called my therapist and she was as mystified as | was. She and
| understood from the staff that the Dr. would speak to both of us. (the Dr. never called my
therapist before admitting me and, in fact did not call her until NINE hours after | had arrived!

| feared for my dog suffering at home and what would happen if | was not able to take
care of them. | was left to sit in a small room with numerous other “patients” and no one was
telling me what the time frame for anything would be. | was cold and had not eaten for a day
now and was not even offered something to drink or a quiet place to be with my thoughts. It
was as if | was in prison, not a health facility. As time went on and it had been coming on six
hours that | had left home, | started crying because my dog could not recover if she did not get
care soon. | was forcefully medicated against my will simply because | was crying for my dog.
Further, the nurse lied about what the medicine was and did not offer alternatives. She threw
me down face first on a bed, pulled my pants down and jabbed me. | turned around to see two
large men leaving the room and the door had been wide open the whole time for anyone to
have seen. (I believe this is the same person who shoved me earlier). This nurse now hops

up on the bed next to me with a big smile while touching me and says now, why don’t you trust
me?”

| was detained and falsely imprisoned while in the ED . There were no legally sufficient
notice or papers to hold me there. | was further falsely imprisoned as the purported
application and certifications to hold me and admit me were not done pursuant to law. For
example, procedural defects required by law include but are not limited to the application not
applying for anything about me, but left blank; the designee who signed the application was
not qualified as he is on the staff of the hospital | was going into; the resident Michael Esang
was not a staff physician qualified to approve the application. | continued to try to get an
answer from AAA who | had a towing contract with, but was repeatedly put on hold on, Esang
approved the application based upon a “Observation” of the designee when the Designee says
he examined me. Further and most disturbing is that | was NEVER given Notice or a copy of the
Notice pursuant to as required by law. The application by the designee under does not direct
anything to be done with me. Further, the “designee”, is a staff of the hospital that admitted
me which disqualifies him. Esang is not a staff physician entitle to approve of the application.
Further Esang states his certification is based on the designees “Certificate of observation”,

 

[3

 

 

 
 

when, in fact, the designee did a “certification upon examination”. To date, the ER records are
devoid of any information about the designees contact with or observance of the claimant.

Most egregiously, Esang falsely swears to providing claimant a copy of the notice as required by
law which states the basis and under what law the claimant is being held. On numerous
occasions subsequently, the claimant requested this information and was denied.

The claimant was held and admitted despite there being no evidence of dangerousness to
herself or others. Not only was the claimant not dangerous, but the records themselves show
that the Drs. Did not make any true finding of this and conducted medically substandard

evaluation, intentionally and negligently misrepresented facts/information. The ED staff did
not seek to find alternatives to admission

The claimant was denied medicine cytomel which is necessary for sustaining life functions
including physical and mental which she had been taking, and, instead was prescribed
inadequate doses of a generic synthroid. | suffered greatly because the abrupt change was
drastic for my body putting me into hypothyroidism.

The 72 hour certificate of Sharon Lowe continued my illegal imprisonment base on
illegally insufficient documents. False documents, lack of sufficient proof, if any of
dangerousness. Dr. Lowe’s “72 hour certificate” Did not find any dangerousness exhibited
since being admitted and it is negligence and violates standard of car to find otherwise.

Further, Dr. Lowe, did not try to obtain other information available from my therapist or discuss
alternatives to hospitalization.

| suffered from hypothyroidism due to the malpractice of the doctors who refused to
provide me with thyroid medication and against my own doctors instruction to them. | further
suffered from a rash which became increasingly worse and a urinary infection was ignored.

During my stay, my good name was slandered by the staff and by Michael Esang and Dr.
Lowe. Specifically including but not limited to claiming | lacked the capacity to make medical

decisions formyself. Dr. Lowe also falsely wrote in my medical record that | mad racial remarks
and name called the staff.

Dr. Lowe falsely hollered out twice that | was verbally abusive and harassing her which
was blatantly untrue. | was punished for being assertive in trying to get what | medically and
legally both needed and was entitled to. the staff was hostile and even fought loudly among
themselves waking up patients early | the morning.

My dog had to be put down four days after being brought to NUMC because she could
not receive the amount of car she needed. When | left my dogs on Friday January 27, 2017 she
was walking without assistance and eating well. Although she was old and had medical issues,

[4

 

 

 
 

she had a good quality of life . My heart is broken for what happened to my dogs. My worry
and grief for my dogs was wrongfully caused by thye respondents and the respondents then
failed to r purposesly misdiagnosed grief as a mental illness. Further , the mental professionals
commit malpractice by labeling spousal abuse and police abuse as “paranoia” without further
inquiry.

The claimant’s other dog was and still is traumatized by this and it is very upsetting for
me. my dogs had been a great source of emotional support and comfort for me. | did not even
get a chance to say goodbye .

While at the hospital, my privacy and confidentiality of medical things was blatantly
disregarded. My last name was hollered down the psych hallway by staff; the doctors spoke
freely in the hallway without discretion, nurses loudly discussed medical symptoms and
personal matters for all to hear. | was also privy to others private medical matters.

My false imprisonment continued until | was discharged on February 7, 2017.

There was no basis to conclude | was dangerous and, in fact, no facts were stated to
support committing me involuntarily for this reason. Further, the police and doctors and
hospital staff caused whatever trauma, grief and anxiety they perceived as a “mental illness”

The medical record is replete with outright fabrications and misrepresentations. But
even the record, as is, does not support a legal involuntary commitment.

4. The items of damages and injuries are:

Claimant suffers and continues to suffer from severe emotional distress and anxiety,

~ humiliation, permanent damage to personal and professional reputation, lost employment
opportunities, damage due to libel and slander, malpractice, false imprisonment, physical pain
and suffering, medical costs, moving costs and losses crested thereto, cost of towing and to
impound car, cost of pet sitters and to put dog to sleep and to board second dog.

Claimant’s reputation is permanently damaged. Claimant now has a police record and a
psychiatric record. My return to a career as an attorney which | was counting on after not
pursuing a career due to marriage is in jeopardy as this has tarnished my reputation. |
_ assurance, and confidence has been undermined. Further, my activism has been stifled as | am
afraid to come into contact with the police officers, who taunted, harassed mocked, humiliated
and falsely imprisoned for fear they will do it again. | also suffer from the stigma as | had to
inform my neighbors and friends and the veterinary office in order to get assistance to take
care of my house and dogs while | was in the hospital.

[5
IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and
state what medical treatment, if any, you required and did or did not receive.

ZL Was Iniund Wolk ings tically § 4 -eimab ral y
Phusical ly we back. dock his {or did lnotk
Receive addi Viewal Sod po nk, ‘
Brac sonnblu a TE wos Yoraumotbised and not
Onlu dic Wred Selmi, bt ht dos \royed
Ure eTee Xo had hewn ovine on fos
“hwo YeOr<e Q
—_ agence >i \\s and mu loc ak
pe buy Yo Slewk. ‘

Vv. Relief

 

State briefly what you want the court to do for you. Make no legal arguments. Do not
cite any cases or statutes. If requesting money damages, include the amounts of any
actual damages and/or punitive damages claimed for the acts alleged. Explain the basis
for these claims.

“tb oam Setkine NNO NYY alo maces ancl
Loc PSU, medWal eeoord ww) ‘pe cur rete,
“Yn Padary Qo rare) ace Cor my Ccoundmic ar |
\os5 & |, 000, vo 4 WAU © bncN ic nou} damages (7h i)
Otel Cost Roney” Coe Wheradu, d

Orbe. also Seep os, Jon NW dumares
in ro Ormwnl of "IG\ 00. 00 apart C4 cl
axrains } eoick, and every cl le And eh

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

16

 

 
For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: ( )G no 2%, 20 QO

Signature of Plaintiff Lal Mote

Printed Name of Plaintiff La YA y VA | “ae

 

 

 
